Carleton, J.,

delivered the opinion of the court.
The plaintiff obtained an order for the seizure and sale of a plantation and slaves, which he had sold to the defendant, who failed to pay one of the promissory notes, given for part of the price of purchase.
Before seizure was effected, all further proceedings were enjoined at the instance of defendant; whereupon, the plaintiff sued out a writ of sequestration, under which the sheriff took possession of the property.
Defendant having applied to set aside the order of sequestration, the court, after hearing the parties, sustained the order, and the defendant appealed.
Plaintiff’s counsel insists, that the appeal should be dismissed, inasmuch, as the order from which it is taken, was not signed.
It has been long settled by this court, that an appeal lies from the refusal to set aside a writ of sequestration; the judgment of the court is necessarily interlocutory, and we know of no law that requires the signature of the judge to any other than a final judgment. Code of Practice, 544, 546.
The plaintiff annexed to his petition for sequestration, his affidavit, in which he avers, 1st, “that said defendant has sold, and caused to be taken away from the plantation, all, or the principal part of the crop of corn, raised thereon. *151thereby showing, that he has no intention of cultivating the plantation another year. 2d. His arresting the seizure and sale of the property as aforesaid, by an injunction obtained by false allegations.”
The defendant should be permitted to offer’ evidence of the allegations, upon which he grounds his motion to set aside an order of sequestration, especially when the facts offered to be disproved, formed an inducement for granting the order. .
The defendant, in his motion to set aside the sequestration, among other grounds, alleges, thirdly, “ that plaintiff’s oath, and petition are insufficient to authorize any sequestration of the crops of corn and cotton ; there is no allegation of insolvency on the part of defendant, and the oath is not sufficiently positive and certain, as regards the sequestration of the alleged mortgaged negroes ; it should be set aside, because plaintiff has sworn falsely and erroneously to the principal fact, which, as he has sworn, induced his apprehensions of this appearer intending to remove said negroes out of the state, to wit: that this appearer had sold all, or the principal part of the crop of corn on the plantation, which is totally false, as this appearer never sold any part or portion thereof.” He thereupon offered witnesses to prove the matters thus alleged, but the court refused to hear them, being of opinion, that if the facts were disproved, still, the second specification in the defendant’s affidavit would be sufficient.
We think the court erred in refusing to hear the testimony.
The facts which the defendant offered to disprove, formed an inducement for granting the order of sequestration, and the party had clearly a right to have the evidence spread upon the record, that the appellate court might understand its bearing upon the whole matter in controversy.
It is unnecessary to examine any other point raised in the cause, as we think it must be sent back on this ground alone.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be avoided and reversed ; that this cause be remanded for further proceedings according to law, with instructions to the district judge not to reject any legal testimony adduced by the defendant, to disprove the facts set out in the affidavit annexed to the plaintiff’s petition, and that the plaintiff pay the costs of appeal.